United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 2, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60020
                          Summary Calendar


KATUNGU NGELEZA,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A75 352 600
                        --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Katunga Ngeleza, a native and citizen of the Democratic

Republic of Congo, formerly Zaire, appeals the Board of

Immigration Appeals’ (“BIA”) order affirming the order

denying her application for asylum and withholding of removal.

She argues that the Immigration Judge (“IJ”) erred in determining

that filed a frivolous asylum application and lied under oath.

She further argues that the IJ violated her due process rights by




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-60020
                                -2-

allowing an incompetent interpretation of the proceedings, over

her objection.

     The IJ’s determination that Ngeleza filed a frivolous asylum

application and lied under oath is supported by substantial

evidence.   See Moin v. Ashcroft, 335 F.3d 415, 418 (5th Cir.

2003).   Ngeleza has not provided this court with compelling

evidence warranting reversal of the IJ’s determination.      Id.

     Ngeleza’s due process argument is without merit.    Our review

of the record reveals that Ngeleza did not object to the

testimony at issue.   Moreover, she cannot demonstrate that she

was substantially prejudiced by the interpretation.     Anwar v.

INS, 116 F.3d 140, 144 (5th Cir. 1997).   Accordingly, her

petition for review is DENIED.